Citation Nr: 1702697	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-38 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by: American Veterans (AMVETS)


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for hypertension and assigned a 10 percent disability evaluation, effective February 28, 2006. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, VA sent the Veteran a letter informing him that he had been scheduled for a hearing before the Board in Washington, D.C. on November 21, 2016.  Prior to the hearing, the Veteran's representative reported that the Veteran was no longer able to attend the hearing scheduled in Washington, D.C. due to financial constraints and requested to be scheduled for a Board hearing at the RO (Travel Board) instead. 

The Veteran is entitled to a Travel Board hearing regarding the issue on appeal, if he so chooses.  See 38 C.F.R. § 20.700 (a) (2016).  While his request was not received two weeks prior to the date of the scheduled videoconference hearing, the Board finds good cause has been shown to grant his request to schedule a Travel Board hearing.  After he was notified of the Central Office hearing, he returned the notice response form ten days prior the scheduled hearing date.  See 38 C.F.R. § 20.700 (c) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

